           Case 1:19-cv-02142-RMB-BCM Document 63 Filed 04/12/19 Page 1 of 2


                                   UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF NEW YORK




                                                                            Bond No. 602-121543-3
LEK SECURITIES CORPORATION and
ROX SYSTEMS, INC.
                                                                          CASE NO. 19 CV 02142
      Plaintiff,

VS.


NICOLAS LOUIS, JONATHAN FOWLER, VOLANT HOLDING, LLC d/b/a
VOLANT TRADING, VOLANT TRADING LLC, VOLANT LIQUIDITY,
LLC AND VOLANT EXECUTION, LLC
      Defendants,


                                           INJUNCTION BOND

WE, LEK SECURITIES CORPORATION and ROX SYSTEMS, INC. as principal and UNITED STATES FIRE
INSURANCE COMPANY, as surety, are bound to NICOLAS LOUIS, JONATHAN FOWLER, VOLANT
HOLDING, LLC d/b/a VOLANT TRADING, VOLANT TRADING LLC, VOLANT LIQUIDITY, LLC AND
VOLANT EXECUTION, LLC in the sum of FOUR HUNDRED NINETY THOUSAND AND N0/100
DOLLARS ($490.000.00) for the payment of which we bind ourselves, our heirs, personal representatives,
successors, and assigns, jointly and severally.

       Whereas, the above named plaintiff has duly applied to this court for a writ of injunction against the
defendant in this action, according to the statute in such cases provided.

        NOW THEREFORE, THE CONDITION OF THIS OBLIGATION IS SUCH, that, if the said Plaintiff
shall pay the said defendant such damages as he sustatins by reason of said temporary injunction, if the Court
finally decided that the said Plaintiff is not entitled thereto (or to either or any of them, if more that one
defendant), then this obligation shall be void, otherwise to remain in force and effect.
SIGNED AND SEALED on April 11, 2019.

As Principal                                              As Surety
LEK SECURITIES CORPORATION and ROX                        UNITED STATES FIRE INSURANCE COMPANY
SYSTEMS, INC.
                                                                      .
                                                          By:      ~
                                                          David B. Slek,


Approved o n - - - - - - - - _ __


As Clerk of the Court
By: _ _ _ _ _ _ _ _ _ _ __
As Deputy Clerk
                     Case 1:19-cv-02142-RMB-BCM Document 63 Filed 04/12/19 Page 2 of 2
                                                            POWER OF ATTORNEY
                                                      UNITED STATES FIRE INSURANCE COMPANY
                                                    PRINCIPAL OFFICE- MORRISTOWN, NEW JERSEY
                                                                                                                                                                                    00921409519

KNOW ALL MEN BY THESE PRESENTS: That United States Fire Insurance Company, a corporation duly organized and existing under the laws of the
state of Delaware, has made, constituted and appointed, and does hereby make, constitute and appoint:

                                                                    David B. Shick, Brandy Baich

each, its true and lawful Attorney(s)-Jn-Fact, with full power and authority hereby conferred in its name, place and stead, to execute, acknowledge and deliver:
Any and all bonds and undertakings of surety and other documents that the ordinary course of surety business may require, and to bind United States Fire
Insurance Company thereby as fully and to the same extent as if such bonds or undertakings had been duly executed and acknowledged by the regularly elected
officers of United States Fire Insurance Company at its principal office, in amounts or penalties not exceeding: Seven Million, Five Hundred Thousand
Dollars ($7 ,500,000).

This Power of Attorney limits the act of those named therein to the bonds and undertakings specifically named therein, and they have no authority to bind
United States Fire Insurance Company except in the manner and to the extent therein stated.

This Power of Attorney revokes all previous Powers of Attorney issued on behalf of the Attorneys-In-Fact named above and expires on January 31, 2020.

This Power of Attorney is granted pursuant to Article IV of the By-Laws of United States Fire Insurance Company as now in full force and effect, and
consistent with Article III thereof, which Articles provide, in pertinent part:

       Article IV, Execution of Instruments - Except as the Board of Directors may authorize by resolution, the Chairman of the Board, President,
       any Vice-President, any Assistant Vice President, the Secretary, or any Assistant Secretary shall have power on behalf of the Corporation:

       (a) to execute, affix the corporate seal manually or by facsimile to, acknowledge, verify and deliver any contracts, obligations, instruments
       and documents whatsoever in connection with its business including, without limiting the foregoing, any bonds, guarantees, undertakings,
       recognizances, powers of attorney or revocations of any powers of attorney, stipulations, policies of insurance, deeds, leases, mortgages,
       releases, satisfactions and agency agreements;

       (b) to appoint, in writing, one or more persons for any or all of the purposes mentioned in the preceding paragraph (a), including affixing the
       seal of the Corporation.

       Article III, Officers, Section 3.11, Facsimile Signatures. The signature of any officer authorized by the Corporation to sign any bonds,
       guarantees, undertakings, recognizances, stipulations, powers of attorney or revocations of any powers of attorney and policies of insurance
       issued by the Corporation may be printed, facsimile, lithographed or otherwise produced. In addition, if and as authorized by the Board of
       Directors, dividend warrants or checks, or other numerous instruments similar to one another in form, may be signed by the facsimile
       signature or signatures, lithographed or otherwise produced, of such officer or officers of the Corporation as from time to time may be
       authorized to sign such instruments on behalf of the Corporation. The Corporation may continue to use for the purposes herein stated the
       facsimile signature of any person or persons who shall have been such officer or officers of the Corporation, notwithstanding the fact that he
       may have ceased to be such at the time when such instruments shall be issued.

IN WITNESS WHEREOF, United States Fire Insurance Company has caused these presents to be signed and attested by its appropriate officer and its
corporate seal hereunto affixed this IO'h day of March, 2016.
                                                              UNITED STATF.S l<'TRF. TNSTTRANCE COMPANY
                                                                                                    ·}l    <)(!
                                                                                                             '£.
                                                                                                    /.A.   t
                                                                                                            lfU~\


                                                                               Anthony R. Slimowicz, Executive Vice President
State of New Jersey}
County of Morris )

On this IO'h day of March 2016, before me, a Notary public of the State of New Jersey, came the above named officer of Un!ted_ States Fire Insurance
Company, to me personally known to be the individual and officer described herein, and acknowledged that he executed the foregoing mstrument and affixed
the seal of United States Fire Insurance Company thereto by the authority of his office.

                        SONJA SCALA
                 NOTARY PUBLIC OF NEW JERSEY                                   Sonia Scala                                                   ,,11 111 .'{Nq~any,fublic)
                MY COMM I SS JON EXP IRES 3125/2019                                                                                , ·''.     ·> \\S;', [Ii S !J. ,,' '·>..
I, the undersigned officer of United States Fire Insurance Company, a Delaware corporation, do hereby certify that th~A~~~.al Po\.Ver of:~~-~~ey of which the
foregoing is a full, true and correct copy is still in force and effect and has not been revoked.                      ,,. ,··;~··,:',.·       ." ;,. .". ~.'" ·:.
                                                                                                                    ·-. ~ ~-- .·:. ' - . . ·~·~ .:, /~ ·.., ~~ ~;-.., -:::

IN WITNESS WHEREOF, I have hereunto set my hand and affixed the corporate seal of United States Fire Insura~c~~~;mp~X-~n tbell~~ 6f April 2019
                                                                                UNITED STA TES FIRE INSURANCE-CON\PA,NY :,.: , · , .: .;'.;' ,·
                                                                                           'W n
                                                                                          '...,
                                                                                                      . \) i_
                                                                                                  _i/NL_j/'~
                                                                                                                            \::::>\,,:-                      · ::·:>:·-~::.::-
                                                                                                                              ',./,: ,..~·~·) 1·1!:1-~·n-:c.t'::-r;:.,.. ii ..,_.;::-
                                                                                          /                /,,.   '                 !',.(      ()t:-;   Ji   ""~l'l ':J~';..-   ,,<-:--
                                                                                                          ( ·- _..)                         ''111,:;i;;:;;~;:,"\\\\''

                                                                               Al Wright, Senior Vice President
